This opinion was filed foiriisopindl

/
  /F
   IN CLERKS OFFICE                                                    _on         aa.2£I^
 WFRBE COURT.STATE OF VWSHiNGTON

 i DATE             2 2^^
                                                          SUSAN L. CARLSON
        CHiSFJusnce                                     SUPREME COURT CLERK


            IN THE SUPREME COURT OF THE STATE OF WASHINGTON




JOHN DOE G,JOHN DOB I, and JOHN DOE J,
as individuals and on behalf of others similarly      No. 94203-0
situated,

                        Respondents,
                                                      En Banc
       V.



DEPARTMENT OF CORRECTIONS,STATE
OF WASHINGTON,and DONNA ZINK,a
married woman.
                                                      Filed       FEB 2 2
                        Petitioners.




       MADSEN,J.—Pro se petitioner Donna Zink and the Washington Department of

Corrections(DOC)seek reversal of a published Court of Appeals decision, which

affirmed the trial court's summary judgment ruling in favor of the respondents, John

Does G,I, and J (John Does). This case presents two issues: (1) whether special sex

offender sentencing alternative(SSOSA)evaluations are exempt from disclosure under

the Public Records Act(PRA), chapter 42.56 ROW,because they contain "health care

information," and (2) whether pseudonymous litigation was proper in this action.
No. 94203-0



       We hold that SSOSA evaluations do not contain "health care information" because


they are forensic examinations done for the purpose of aiding a court in sentencing a sex

offender.^ We also hold that pseudonymous litigation was improper in this action

because the trial court did not adhere to the requirements of article 1, section 10 of the

Washington Constitution and General Rule(OR) 15. Accordingly, we reverse the Court

of Appeals.

                                          FACTS


       In July 2014,Zink sent a PRA request to the DOC for all SSOSA evaluations

"held, maintained, in the possession of or owned" by the DOC since 1990. Clerk's

Papers(CP)at 116. The DOC responded to Zink, intending to release the SSOSA

evaluations on an installment basis. The DOC explained that it would review the SSOSA

evaluations and make appropriate redactions as required under the PRA before

disclosure.


       Washington classifies sex offenders as either level I, II, or III based upon the risk

the offender poses to the community at large. RCW 72.09.345(6). The John Does are a

class—all of whom underwent SSOSA evaluations—comprised oftwo former level I sex

offenders who have been relieved ofthe duty to register, and one current and compUant

level I sex offender. In response to Zink's PRA request, the John Does filed an action

seeking to enjoin the DOC from releasing the SSOSA evaluations of level I sex




^ This record does not contain actual SSOSA documents. There may be situations in which a
SSOSA evaluation is accompanied by documents that may trigger PRA protection.
No. 94203-0



offenders. They brought the action in pseudonym, naming the DOC as defendant and

Zink as requester.

       On September 17, 2014, the John Does obtained a temporary restraining order

(TRO), which prevented the DOC from releasing any SSOSA evaluations of level I sex

offenders. Upon the TRO's expiration, the trial court granted the John Does a

preliminary injunction. The court also granted the John Does' motion to proceed in

pseudonym.

       On October 30, 2015, the trial court found that SSOSA evaluations were exempt

from disclosure under RCW 70.02.250 and 71.05.445, granting the John Does' motion

for summary judgment and issuing a permanent injunction against the DOC. The

permanent injunction prevented the DOC from releasing the SSOSA evaluations of level

I sex offenders.


       The DOC and Zink both appealed the trial court's summary judgment ruling.

Additionally, Zink appealed the trial court's order allowing the John Does to proceed in

pseudonym. Division One of the Court of Appeals affirmed. It found that "[bjecause

SSOSA evaluations contain health care information, if not redacted, they are exempt

from PRA disclosure under RCW 42.56.360(2) and RCW 70.02.020(1)."^ John Doe G v.


^ This court limited its scope of review to specifically address whether unredacted SSOSA
evaluations are exempt from disclosure because they contain "health care information."
       The parties did not argue the applicability of RCW 70.02.250 in their briefing, nor did the
Court of Appeals address it. However,the issue was raised at oral argument. Specifically, this
provision concems disclosure of"information and records related to mental health services,"
which the Uniform Health Care Information Act, chapter 70.02 RCW,defines as
       a type ofhealth care information that relates to all information and records
       compiled, obtained, or maintained in the course of providing services by a mental
No. 94203-0



Dep't ofCorr., 197 Wn. App. 609,623, 391 P.3d 496, review granted, 188 Wash. 2d 1008,

394 P.3d 1009(2017). The court found that SSOSA evaluations "directly relate to

offenders' health care" because, among other things, they contain medical and mental

health information, include results of physical and psychological tests, and assess

amenability to treatment. Id. at 622-23. The court also found that pursuant to the

experience and logic test, the use of pseudonyms does not implicate article 1, section 10

ofthe Washington Constitution. Id. at 627-28. The court explained that experience and

logic show that "the public's interest in the plaintiffs' names is minimal and use ofthose

names would chill their ability to seek relief." Id. at 628.

                                          ANALYSIS


       Standard of Review


       We review all agency actions taken or challenged under the PRA de novo. RCW

42.56.550(3). Pursuant to the PRA,"[cjourts shall take into account the policy . . . that

free and open examination of public records is in the public interest, even though such

examination may cause inconvenience or embarrassment to public officials or others."

Id. "[W]here the record consists only of affidavits, memoranda oflaw, and other

documentary evidence," we stand in the same position as the trial court. Progressive




       health service agency or mental health professional to persons who are receiving
       or have received services for mental illness.
RCW 70.02.010(21)(emphasis added).
       In other words, RCW 70.02.250 applies only to "health care information." Because we
hold that SSOSA evaluations do not contain "health care information," it follows that they do not
contain "[ijnformation and records related to mental health services." Id.
No. 94203-0



Animal Welfare Soc'yv. Univ. of Wash., 125 Wash. 2d 243, 252, 884 P.2d 592(1994)

(plurality opinion){PAWSII).

       A public record is virtually any record related to the government's eonduet or

performance. Nissen v. Pierce County, 183 Wash. 2d 863, 874, 357 P.3d 45 (2015); RCW

42.56.010(3). Additionally, the PRA's disclosure provisions must be eonstrued liberally

and exemptions narrowly. PAWSll, 125 Wash. 2d at 251 (eiting RCW 42.17.010(11),.251,

.920). To that end,"we start with the proposition that the aet establishes an affirmative

duty to diselose public records unless the records fall within specific statutory

exemptions." Spokane Police Guild v. Liquor Control Bd., 112 Wash. 2d 30, 36, 769 P.2d

283(1989)(emphasis added). The party attempting to avoid disclosure bears the burden

of proving an exemption applies. Ameriquest Mortg. Co. v. Office ofAtt'y Gen.,

177 Wash. 2d 467, 486-87, 300 P.3d 799(2013). The legislature enaeted the PRA to ensure

"broad disclosure of publie records." Hearst Corp. v. Hoppe,90 Wn.2d 123, 127, 580

P.2d 246(1978).

       SSQSA Overview


       The Washington Legislature enacted the SSOSA as part ofthe Sentencing Reform

Aet of 1981, chapter 9.94A RCW. State v. Canfield, 154 Wash. 2d 698, 701 n.l, 116 P.3d
391 (2005)(eiting RCW 9.94A.670(2)). A SSOSA is a sentencing alternative that allows

a trial eourt to suspend a first time sex offender's felony sentence if that offender meets

eertain statutory eriteria. Id. Among other things, the court must impose a term of
No. 94203-0



community custody and sex offender treatment as a condition to granting a SSOSA.

RCW 9.94A.670(5)(b)-(c).

      If eligible, an offender who requested a SSOSA must undergo an evaluation to aid

the court in determining whether the offender is "amenable to treatment," and to assess

the offender's "relative risk to the community." RCW 9.94A.670(3)(b). A SSOSA

evaluation must, at a minimum, include

                (i) The offender's version of the facts and the official version of the
       facts;
                (ii) The offender's offense history;
                (iii) An assessment of problems in addition to alleged deviant
       behaviors;
                (iv) The offender's social and employment situation; and
                (v) Other evaluation measures used.

RCW 9.94A.670(3)(a). SSOSA evaluations must be performed by a certified sex

offender treatment provider and must also include "the evaluator's diagnostic

impressions." RCW 9.94A.670(l)(a),.820(1); WAC 246-930-320(2)(f)(ii). However,

the certified sex offender treatment provider who completed the offender's SSOSA

evaluation is prohibited fi-om providing subsequent treatment to the offender, except in

limited circumstances. RCW 9.94A.670(13).

      Health Care Information


      The central issue in this case is whether SSOSA evaluations are exempt from

public disclosure under the PRA because they contain "health care information."

According to the PRA,"health care information" under chapter 70.02 RCW,the Uniform

Health Care Information Act(UHCIA), is exempt from public disclosure. RCW
No. 94203-0



42.56.360(2). The UHCIA defines "health care information" as information "that

identifies or can readily be associated with the identity of a patient and directly relates to

the patient's health care." RCW 70.02.010(16). Furthermore,"'[hjealth care' means any

care, service, or procedure provided by a health care provider . . .[t]o diagnose, treat, or

maintain a patient's physical or mental condition." RCW 70.02.010(14)(a). Thus, the

pertinent inquiry is whether a SSOSA evaluation "directly relates to [a] patient's health

care." RCW 70.02.010(16). We hold that it does not.

       "Directly" means "purposefully or decidedly and straight to the mark."

Webster's Third New International Dictionary 641 (2002). The legislature could

have defined "health care information" as any information related to health care. Instead,

the legislature narrowed its definition to include only information directly related—or in

other words—for the direct purpose of health care. The PRA requires a narrow reading

of exemptions to disclosure. PA WSII, 125 Wash. 2d at 251. Exempting information that is

incidentally related to health care would be inconsistent with the PRA's broad disclosure

policy.

       A SSOSA evaluation is not directly related to health care. Its purpose is to assist

the court in determining whether the offender should be granted an alternative sentence

instead ofjail time. See State v. Young, 125 Wn.2d 688,693, 888 P.2d 142(1995)("The

Legislature developed the special sentencing provision for first-time sex offenders in an

attempt to prevent future crimes and protect society."). More specifically, a SSOSA

evaluation is a forensic examination, not a medical one.
No. 94203-0



       In State v. Sullivan, 60 Wash. 2d 214, 223-24, 373 P.2d 474(1962), we drew a

distinction between forensic and medical examinations in the doctor-patient privilege

context. We held that


       a forensic examination by a physician is not within the statutory testimonial
       prohibitions of the doctor-patient privilege. The reasons are: the
       relationship of doctor and patient does not exist; the examination is not for
       the purpose oftreatment, but for the publication of results. , . . "[T]here is
       no privilege when the examination is made by the physicianfor the express
       purpose ofpublishing the results—such, for example, as testifying in an
       action for personal injuries."

Id.(emphasis added)(citations omitted)(quoting Strafford v. N. Pac. Ry. Co., 95 Wash.
450, 453, 164 P. 71 (1917)). Although the facts of the current case do not concern the

doctor-patient privilege, Sullivan stands for the proposition that forensic examinations are

not subject to the same privacies and privileges as medical evaluations.

       SSOSA evaluations are made for the purpose of publishing the results to the court.

When a SSOSA is requested, the court orders a SSOSA evaluation and uses the

evaluation to assess whether the offender should be granted an alternative sentence.

ROW 9.94A.670(3)-(4). Unlike typical health care evaluations, SSOSA evaluations are

made with the understanding that they will be shared with others. The offender knows

that in order to avail himself of the benefit of an alternative sentence, he must undergo

this evaluation for court review.


       A SSOSA evaluation, unlike an ordinary health examination, focuses on the

patient's health. In a SSOSA evaluation, the court must decide whether the offender is

amenable to treatment and whether a SOSSA will serve public safety interests and the
No. 94203-0



penological goal of rehabilitation. The court uses a SSOSA evaluation to consider,

among other things, community impact, whether the alternative sentence is too lenient in

light ofthe offense, and risk to the victim. RCW 9.94A.670(4). In other words, a

medical evaluation assesses treatment options in the best interest ofthe patient, while a

SSOSA evaluation assesses treatment options in the best interest ofthe court, the

community, the victim, and the offender.

       It is also noteworthy that the treatment provider who completed the offender's

SSOSA evaluation is prohibited from providing subsequent treatment to the offender,

except in limited circumstances. RCW 9.94A.670(13). This indicates the legislature's

intent to distinguish the forensic stage—^the SSOSA evaluation—from the potentially

medical stage—^the SSOSA alternative itself.

       The John Does dispute that a SSOSA evaluation is a forensic examination, arguing

that the purpose ofthe evaluation is to assess the offender's "amenability to treatment,"

which, according to the John Does, actually means "to diagnose whether the offender's

mental condition is amenable to health care." Suppl. Br. of Resp'ts at 5. In the John

Does' view, SSOSA evaluations contain "health care information" because assessing

"amenability to treatment" constitutes a medical determination. This is so, they argue,

because the evaluator's "'diagnostic impressions'" and "'assessment of relative risk

factors'" must be included in the SSOSA evaluation. Id. (quoting WAG 246-930-

320(2)(f)(ii)-(iii)). The John Does also add that a SSOSA evaluation must include a

"proposed treatment plan." RCW 9.94A.670(3)(b).
No. 94203-0



       We are unpersuaded by this argument. Assessing whether an offender is

"amenable to treatment," as required by the SSOSA statute, is a legal determination, not a

medical one. In State v. McNallie, we held that

             [o]ur purpose in requiring objective evidence regarding amenability
      to treatment is not to provide defendants with unlimited bites at the
      treatment apple. Courts faced with a prior history of failed attempts at
      therapy are free to consider this history in deciding on the defendant's
      current prognosis for rehabilitation. When that prognosis is poor, based on
      the failure of previous treatment attempts as shown by offenses occurring
      during treatment or soon thereafter, exceptionally long sentences are
      justified in order to protect the public from a defendant who is likely to
       reoffend. Nevertheless, in cases where there is no such treatment history,
       or there has been a very long period of offense-free behavior following
       therapy, an exceptional sentence cannot be sustained without "the opinion
       of a mental health professional that the defendant would likely not be
       amenable to treatment."


123 Wash. 2d 585, 591-92, 870 P.2d 295 (1994)(footnote and citations omitted)(quoting

State V. Pryor, 115 Wash. 2d 445, 455, 799 P.2d 244 (1990)). Amenability to treatment is

not a medical determination but, rather, a threshold inquiry that the court must make

before deciding to grant an alternative sentence. The John Does' argument conflates

SSOSA evaluations with SSOSA sentences—^the purpose of a SSOSA evaluation is the

primary issue in this case, not the purpose of a SSOSA sentence. While the purpose of a

SSOSA sentence is to treat sex offenders who are amenable to treatment, the purpose of a

SSOSA evaluation is to determine which sex offenders are eligible for a SSOSA—i.e.,

amenable to treatment.


      In deciding whether an offender is amenable to treatment, the sentencing court

does not limit itself to medical inquiries. Rather, an offender




                                             10
No. 94203-0



       would not be "amenable to treatment" if the record establishes that(1)no
       treatment programs are available;(2)the defendant is ineligible for
       treatment at all available facilities due, for instance, to prior unsuccessful
       treatment;(3)the defendant refuses to cooperate with necessary evaluations
       to determine the usefulness of treatment; or(4)no facility is sufficiently
       secure to house the defendant during treatment.

State V. Miller, 60 Wash. App. 914, 919, 808 P.2d 186 (1991). A sentencing court is

permitted to take any of these factors into account before deciding whether to grant a

SSOSA to a specific offender. If the offender is unamenable to treatment, the court may

decline to grant a SSOSA sentence, and the offender may never receive medical

treatment as the result of a SSOSA evaluation. See ROW 9.94A.670.


       Finally, while a SSOSA evaluation requires a proposed treatment plan, that alone

is not sufficient to render it "health care information." The treatment plan required by the

SSOSA statute is not a traditional medical treatment plan. While the treatment plan must

include some proposals regarding medical treatment, it must also include

"[rjecommendations for specific behavioral prohibitions, requirements and restrictions on

living conditions, lifestyle requirements, and monitoring by family members and others

that are necessary to the treatment process and community safety." WAC 246-930-

320(2)(g)(iii).

       We conclude that SSOSA evaluations are forensic examinations made for the


purpose of aiding a court in sentencing a sex offender. Accordingly, we hold that




                                            11
No. 94203-0



SSOSA evaluations are not exempt from PRA disclosure, as they do not contain "health

care information," nor do they fall within any other specific exemption.^

       Pseudonyms

       The second issue is this case is whether the John Does should have been allowed

to proceed in pseudonym. Zink argues that the trial court failed to follow GR 15 and the

five-step framework required by Seattle Times Co. v. Ishikawa, 97 Wash. 2d 30, 37-39, 640
P.2d 716(1982), before allowing the John Does to proceed in pseudonym and, thus, erred

in granting the John Does' motion.

       In affirming the trial court, the Court of Appeals relied on federal appellate court

decisions to create a new test for assessing the appropriateness of pseudonymity. The

Court of Appeals explained:

       Although federal law lacks a provision like Washington's article I, section
       10, federal courts recognize parallel rights under the First Amendment. We
       therefore look to those courts for guidance. The Eleventh Circuit has
       explained that pseudonyms are appropriate where "the injury litigated
       against would be incurred as a result of the disclosure of the plaintiffs
       identity." To this end, federal courts have adopted balancing tests: the
       Eleventh, Tenth, and Fifth Circuits allow a plaintiff to proceed
       pseudonymously where "the plaintiff has a substantial privacy right which
       outweighs the customary and constitutionally-embedded presumption of
       openness in judicial proceedings." The Ninth and Second Circuits ask
       whether "the party's need for anonymity outweighs prejudice to the
       opposing party and the public's interest in knowing the party's identity."

John Doe G, 197 Wn. App. at 627(footnotes and internal quotation marks omitted)

(quoting BUI W. Doe v. Frank, 951 F.2d 320, 324(11th Cir. 1992); Jane Roe II v. Aware



^ As noted earlier, our holding is based on our understanding ofthe statutory purpose and
"ingredients" of a SSOSA evaluation, not on an actual evaluation.


                                               12
No. 94203-0



Woman Ctr.for Choice, Inc., 253 F.3d 678,685 (11th Cir. 2001); Does I thru XXIII v.

Advanced Textile Corp., 214 F.3d 1058, 1068 (9th Cir. 2000)). We have never used this

analysis to determine whether pseudonymous litigation is appropriate. Rather, we rely on

GR 15 and Ishikawa. Under OR 15, a court record may be sealed if a court "'enters

written findings that the specific sealing or redaction is justified by identified compelling

privacy or safety concerns that outweigh the public interest in access to the court

record.'" Hundtofte v. Encarnacion, 181 Wash. 2d 1, 7, 330 P.3d 168(2014)(plurality

opinion)(quoting GR 15(c)(2)). Moreover,Ishikawa requires the court to(1)identify the

need to seal court records,(2) allow anyone present in the courtroom an opportunity to

object,(3) determine whether the requested method is the least restrictive means of

protecting the interests threatened,(4) weigh the competing interests and consider

alternative methods, and (5)issue an order no broader than necessary. 97 Wash. 2d at 37-

39.


      "Whether an Ishikawa analysis is necessary depends on whether article I, section

10 applies." State v. S.J.C., 183 Wash. 2d 408, 412, 352 P.3d 749(2015). Article I, section

10 of the constitution requires that "[jjustice in all cases shall be administered openly,

and without unnecessary delay." Wash. CONST, art. I, § 10. Moreover,

"[wjhether article I, section 10 applies depends on application ofthe experience and logic

test." S.J.C., 183 Wn.2dat412.

       To determine whether article I, section 10 is implicated, we must examine whether

experience and logic support the John Does' desire to proceed in pseudonym. The




                                             13
No. 94203-0



experience prong examines '"whether the place and process have historically been open

to the press and general public.'" Id. at 417(internal quotation marks omitted)(quoting

In reDet. ofMorgan, 180 Wash. 2d 312, 325, 330 P.3d 774(2014)). The logic prong

examines "'whether public access plays a significant positive role in the functioning of

the particular process in question.'" Id. at 430 (internal quotation marks omitted)

(quoting Morgfl/7, 180 Wash. 2d at 325).

       Fhst, under the experience prong,the names of people convicted of criminal

offenses, including sex offenders, have historically been open to the public. Indeed, the

names of all convicted felons have historically been open to the public because

Washington requires that "[c]onviction records ... be disseminated without restriction."

RCW 10.97.050.


       While Washington courts have allowed pseudonymous litigation, in some

circumstances this court has still required a showing that pseudonymity was necessary.

See Ishikawa, 97 Wn.2d at 37("If closure and/or sealing is sought to further any right or

interest besides the defendant's right to a fair trial, a 'serious and imminent threat to some

other important interest' must be shown."). None ofthe cases relied on by the Court of

Appeals allowing parties to proceed in pseudonym involved parties whose names and

association to their respective crimes were aheady public record.'^ Unlike convicted sex


        John Doe v. Grp. Health Coop. ofPuget Sound, Inc., 85 Wash. App. 213, 932 P.2d
178(1997)(employee brought UHCIA and invasion of privacy claims over health
       care provider's disclosure ofname and consumer numbering in training exercise
       on processing mental health claims); Jane Doe v. Boeing Co.,64 Wn. App. 235,
       823 P.2d 1159(1992)(transgender employee sued employer for disability
       discrimination), rev'd, 121 Wash. 2d 8, 846 P.2d 531 (1993); John Doe v. Spokane


                                             14
No. 94203-0



offenders, parties who have not been convieted of any crime may have a legitimate

privacy interest because there is no public record associating them with the subject of

their litigation. Moreover, by participating in this case, the John Does are not subject to

any disclosures that should otherwise be exempt. All that is revealed by the caption and

the facts of the case are their names and that they have been given a SSOSA—both of

which are public record. The specific details of the John Does' SSOSA evaluations,

which we hold are subject to disclosure, are not even discussed in this ease.

       Logic also suggests that the John Does do not have a legitimate privacy interest to

protect in this case. Because the SSOSA is a sentencing alternative, the public '"plays a

significant positive role in the functioning of the particular process in question.'" S.J.C.,
183 Wash. 2d at 430 (internal quotation marks omitted)(quoting Morgan, 180 Wash. 2d at

325). For example, open courts encourage accountability by the court and the parties

before them. See Dreiling v. Jain, 151 Wash. 2d 900, 903, 93 P.3d 861 (2004)("Justice

must be conducted openly to foster the public's understanding and trust in our judicial

system and to give judges the cheek of public scrutiny."). Here, the public's involvement

plays a significant role. The public must be able to scrutinize the sentences given to



       & Inland Empire Blood Bank, 55 Wash. App. 106, 780 P.2d 853(1989)(plaintiffs
       with AIDS (acquired immune deficiency syndrome) brought class action suit
       against producers and distributors of blood products); Jane Doe v. Fife Mun.
       Court, 74 Wash. App. 444, 874 P.2d 182(1994)(class of plaintiffs [charged with]
       alcohol-related offenses sought to reeover court costs); John Doe v. Dep't of
       Transp., 85 Wash. App. 143, 931 P.2d 196(1997)(sexual harassment suit by ferry
       worker); Jane Doe v. Corp. ofPresident ofChurch ofJesus Christ ofLatter-Day
       Saints, 141 Wash. App. 407, 167 P.3d 1193 (2007)(plaintiffs sued stepfather and
       church over alleged sexual abuse by stepfather).
John Doe G, 197 Wash. App. at 625 n.56.


                                             15
No. 94203-0



offenders to ensure the court is following the sentencing statutes, is not overly deferential

in granting SSOSA sentences, or is denying SSOSA sentences where warranted. We

hold that names in pleadings are subject to article I, section 10 and redaction must meet

the Ishikawa factors.


       In State v. Bone-Club, 128 Wn.2d 254,906 P.2d 325 (1995), this court held

that a public trial closure motion triggered the court's duty to assess the five

factors set forth in Ishikawa.^ Additionally, the court held that without

       a trial court record showing any consideration of Defendant's public trial
       right, we cannot determine whether closure was warranted. We hold the
       trial court's failure to follow the five-step closure test enunciated in this
       court's section 10 cases violated Defendant's right to a public trial
       under section 22.


Id. at 261. Consequently, prejudice is presumed when the constitutional right to open

courts is violated. Id. at 261-62. Here, the trial court granted the John Does' motion to

proceed in pseudonym without the required consideration on the record.^

       Ishikawa requires that the court allow anyone present in the courtroom an

opportunity to object. 97 Wash. 2d at 38; see Bone-Club, 128 Wash. 2d at 261 (where

"summary closure thus deprived Defendant of a meaningful opportunity to object").

Moreover, the Ishikawa factors "should be articulated in [the court's] findings and



^ Although Bone-Club discussed proper procedures for courtroom closure under article I, section
22 ofthe Washington Constitution, the court held that the same standards apply to both section
22 and section 10. 128 Wash. 2d at 259.
^ While the court did not consider the pseudonym issue on the record, it claimed that it
considered the Bone-Club and Ishikawa factors in its order.® Report ofProceedings (Oct. 3,
2014) at 22("[I]n my order, I did indicate some findings that balanced the public interest in
knowing their names against the Plaintiffs' interest in privacy. And so the Court has conducted
that balance and the order reflects that.").


                                               16
No. 94203-0



conclusions, which should be as specific as possible rather than conclusory."Ishikawa,

97 Wash. 2d. at 38. Here, the court's order was conclusory—simply finding that Zink

would not be prejudiced if the John Does were allowed to proceed in pseudonym and that

the John Does' real names have little bearing on the public's interest in this case. CP at

327.


       Because the trial court did not justify its actions under GR 15 and Ishikawa,

we reverse its order permitting pseudonymity.

                                       CONCLUSION


       We reverse the Court of Appeals and hold that SSOSA evaluations are not exempt

under the PRA because they do not contain "health care information." We further hold

that names in captions implicate article I, section 10, and that the trial court erred in

granting the John Does' motion to proceed in pseudonym because the trial court failed to

apply GR 15 and the Ishikawa factors.




                                              17
No. 94203-0




                          rJ-




WE CONCUR:




              ' C.




                     18
John Does v. Dep't ofCorrections, et al.




                                           No. 94203-0


       Gonzalez, J.(concurring)—I agree with the majority's resolution ofthe

questions before us. I write separately simply to explain why Justice Wiggins's

dissenting view that the plaintiffs may proceed with pseudonyms is in direct

conflict with Hundtofte v. Encarnacion, 181 Wash. 2d 1, 330 P.3d 168(2014)

(plurality opinion). In that case, defendants of a dismissed unlawful detainer

action sought to have their misleading court record redacted because it prevented

them from obtaining housing and they reasonably feared homelessness. Id. at 21

(Gonzalez, J., dissenting).

       A majority ofthe court(including Justice Wiggins) held that removing

barriers to finding rental housing was not a sufficiently compelling reason to

justify obscuring full names from a court record. Id. at 9(lead opinion of Owens,

J.), 17(Madsen, C.J., concurring)("The trial court's ruling is contrary to the plain

meaning of GR 15 because it allows a change to court records under a theory of

redaction that is not permitted even under the more restrictive sealing provisions of
John Does v. Dep't ofCorrections, et al. No. 94203-0(Gonzalez, J., concurring)


GR 15."). The Encarnacion majority made its decision, despite the trial court's

factual conclusions and consideration ofthe Ishikawa^ factors. See, e.g., id. at 5

("The court found that [being named in unlawful detainers] posed a serious and

imminent threat to Encarnacion and Farias' compelling interest in obtaining future

rental housing.").

       I made my disagreement with the result in Encarnacion clear. See id. at 18

(Gonzalez, J,, dissenting). Given the fact that Encarnacion is now the rule, the

dissent should reconsider its position that the sex offenders' privacy interest

outweighs the public's interest in knowing their names. The dissent cannot have it

both ways. Unless a party is able to show a serious and imminent threat to its

privacy interest, that privacy interest does not outweigh the public's interest in the

open administration ofjustice. Id. at 10 (lead opinion).

       The majority's view is consistent with Encarnacion. Majority at 12. Here,

the dissent cites the trial court's written findings, the plaintiffs' legitimate

expectation of privacy, and the fact that full names are unnecessary to scrutinize

the sentences given to the plaintiffs. But the dissent cannot show that the case for

pseudonyms in John Does is more compelling than the case for redaction in

Encarnacion, especially since the plaintiffs' convictions are matters of public

record. I therefore concur.




 Seattle Times Co. v. Ishikawa, 97 Wash. 2d 30, 37-39, 640 P.2d 716(1982).
John Does v. Dep't ofCorrections, et a/., No. 94203-0 (Gonzalez, J., concurring)
John Does v. Dep't of Corrections, etal., No. 94203-0
(Wiggins, J., dissenting)




                                     No. 94203-0


      WIGGINS, J. (dissenting)—Special sex offender sentencing alternative

(SSOSA)evaluations contain "health care information" and that information is exempt

from disclosure under the Public Records Act(PRA), chapter 42.56 RCW. In addition,

the trial court did not err by allowing John Does G, I, and J (John Does)to proceed in

pseudonym. For these reasons, I cannot join the majority's opinion and respectfully

dissent.


   The PRA exempts health care information from disclosure

      "The primary purpose of the PRA is to provide broad access to public records to

ensure government accountability." City of Lakewood v. Koenig, 182 Wash. 2d 87, 93, 343

P.3d 335(2014). An agency must disclose responsive public records "unless the record

falls within the specific exemptions of [the PRA] . . . or other statute." RCW

42.56.070(1). "Consistent with its purpose of disclosure, the PRA directs that its

exemptions must be narrowly construed." Koenig, 182 Wash. 2d at 94; see also RCW

42.56.030.


       Relevant here, the PRA exempts "health care information" under chapter 70.02

RCW from disclosure. RCW 42.56.360(2) ("Chapter 70.02 RCW applies to public

inspection and copying of health care information of patients."). Thus, any health care
John Does v. Dep't of Corrections, et a!., No. 94203-0
(Wiggins, J., dissenting)


information that is not available under chapter 70.02 RCW is not subject to disclosure

under the PRA.

       Chapter 70.02 RCW, commonly referred to as the Uniform Health Care
Information Act (UHCIA), governs the release of health care information in various
circumstances. At the time of the statute's passage, the legislature made several

findings about the importance of protecting the privacy of health care information:

       The legislature finds that:
               (1) Health care information is personal and sensitive information
       that if improperly used or released may do significant harm to a patient's
       interests in privacy, health care, or other interests.

             (3) In order to retain the full trust and confidence of patients, health
       care providers have an interest in assuring that health care information is
       not improperly disclosed and in having clear and certain rules for the
       disclosure of health care information.
              (4) Persons other than health care providers obtain, use, and
       disclose health record information in many different contexts and for many
       different purposes. It is the public policy of this state that a patient's
       interest in the proper use and disclosure of the patient's health care
       information survives even when the information is held by persons other
       than health care providers.

RCW 70.02.005. Thus, unlike the PRA, the UHCIA carries a general presumption of

nondisclosure without a patient's written authorization. See, e.g., RCW 70.02.020(1)

("Except as authorized elsewhere in this chapter, a health care provider, an individual

who assists a health care provider in the delivery of health care, or an agent and

employee of a health care provider may not disclose health care information about a

patient to any other person without the patient's written authorization.").

       "Health care information" is "any information, whether oral or recorded in any

form or medium, that identifies or can readily be associated with the identity of a patient
John Does v. Dep't of Corrections, eta!., No. 94203-0
(Wiggins, J., dissenting)


and directly relates to the patient's health care." RCW 70.02.010(16). "Health care" is

"any care, service, or procedure provided by a health care provider: (a) To diagnose,

treat, or maintain a patient's physical or mental condition; or (b) That affects the

structure or any function of the human body." RCW 70.02.010(14).

   A. SSOSA evaluations contain information that is directiy reiated to a patient's
       health care.

       Here, the majority concludes that there is no health care information in a SSOSA

evaluation. Majority at 1. Specifically, the majority concludes that SSOSA evaluations

are not '"directly relate[d] to [a] patient's health care.'" Majority at 7 (quoting RCW

70.02.010(16))(second alteration in original). However, SSOSA evaluations contain a

wealth of information that directly relates to an individual's health care.

       A SSOSA is a special sentencing alternative that suspends the sentences of

qualifying sex offenders. RCW 9.94A.670. Before the court orders a SSOSA,a certified

sex offender treatment provider evaluates "whether the offender is amenable to

treatment." RCW 9.94A.670(3). Generally, the SSOSA evaluation is performed by the

Department of Health (DOH). RCW 9.94A.670(1)(a); RCW 16.155.020.

       The majority concludes that SOSSA evaluations do not '"directly relate[ ]to [the]

patient's health care'" because a SSOSA evaluation's "purpose is to assist the court in

determining whether the offender should be granted an alternative sentence instead of

jail time."^ Majority at 7 (quoting RCW 70.02.010(16)). In so concluding, the majority


^ The majority also considers it "noteworthy that the treatment provider who completed the
offender's SSOSA evaluation is prohibited from providing subsequent treatment to the offender,
except in limited circumstances." Majority at 9(citing RCW 9.94A.670(13)). The majority concludes
John Does v. Dep't of Corrections, et a!., No. 94203-0
(Wiggins, J., dissenting)


injects into the definition of "health care information" a requirement that does not exist:

that information '"directly relates to the patient's health care'" only if it is solely "for the

direct purpose of health care." Id.(quoting RCW 70.02.010(16)). While assisting a court

in its sentencing determination is undoubtedly the purpose of a SSOSA evaluation, this

does not mean that the information in a SSOSA evaluation is not directly related to a

patient's health care. In other words, a SSOSA evaluation can still be directly related to

a patient's health care despite its use to aid a court in a sentencing decision.

        Nothing in the PRA or UHCIA limits health care information to information that is

used so/e/y for the purpose of obtaining health care. Of. id. Rather, the information must

be "directly relate[d]" to an individual's health care. RCW 70.02.010(16). "Directly"

means "purposefully or decidedly and straight to the mark," "plainly and not by

implication," or "in unmistakable terms." Webster's Third New International

Dictionary 641 (2002). And to "relate" means to have a "logical or causal connection."

Id. at 1916. Evaluating the content within a SSOSA evaluation, in addition to its

purpose, reveals that SSOSA evaluations contain information directly related to an

offender's past, current, and future health care. Accordingly, this information is exempt

from disclosure under the PRA.




that this demonstrates that the legislature intended to separate the medical and forensic stages of
a SSOSA. Id. However, the text of ROW 9.94A.670(13) clearly indicates the legislature's actual
concern was the possible financial abuse of a system where an evaluator could diagnose and then
treat a patient: "The offender's sex offender treatment provider may not be the same person who
examined the offender under subsection(3)of this section or any person who employs, is employed
by, or shares profits with the person who examined the offender under subsection (3)of this section
... ."(Emphasis added.) In addition, the trial court cannot order a SSOSA without the opinion of a
medical professional on the offender's amenability to treatment. State v. Strauss, 119 Wash. 2d 401,
421, 832 P.2d 78(1992)(stating that "a mental health care professional's opinion is necessary to
determine a defendant's amenability to treatment"(emphasis added)).
John Does v. Dep't of Corrections, et a!., No. 94203-0
(Wiggins, J., dissenting)


       The DOH requires its evaluators to include a substantial amount of information

regarding the offender's current and historical mental, physical, and sexual health in a
SSOSA evaluation, including previous medical assessments; "[sjubstance abuse";

[p]sychological/physiological tests"; "[a] sexual history, sexual offense history and

patterns of sexual arousal/preference/interest"; "[p]rior treatment"; "[a]lcohol and drug

abuse"; "[s]tress"; "[m]ood"; "[s]exual patterns"; "[p]ersonal history including: [ ]

[m]edical"; "[m]ental health functioning including coping abilities, adaptation style,

intellectual functioning and personality attributes"; "[t]he overall findings of

psychological/physiological/medical assessment if these assessments have been

conducted"; "[t]he evaluator's conclusions regarding the appropriateness of community

treatment"; "[a] summary of the evaluator's diagnostic impressions"; "[a] proposed

treatment plan"; "[a]ntlcipated length of treatment, frequency and type of contact with

providers or affiliates, and supplemental or adjunctive treatment"; "[t]he specific issues

to be addressed in treatment and a description of planned treatment interventions

including involvement of significant others in treatment and ancillary treatment

activities"; and "[r]ecommendations for specific behavioral prohibitions, requirements

and restrictions on living conditions, lifestyle requirements, and monitoring by family

members and others that are necessary to the treatment process and community

safety." WAC 246-930-320.

       Additionally, the SSOSA evaluation must include a personalized mental and

sexual health treatment plan that addresses and responds to the particular offender's

issues by outlining a plan for future health care:
John Does v. Dep't of Corrections, et a!., No. 94203-0
(Wiggins, J., dissenting)


             (b) The examiner shall assess and report regarding the offender's
       amenability to treatment and relative risk to the community. A proposed
       treatment plan shall be provided and shall include, at a minimum;
             (i) Frequency and type of contact between offender and therapist;
             (ii) Specific issues to be addressed in the treatment and description
       of planned treatment modalities;
             (iii) Monitoring plans, including any requirements regarding living
       conditions, lifestyle requirements, and monitoring by family members and
       others;
             (iv) Anticipated length of treatment; and
             (v) Recommended crime-related prohibitions and affirmative
       conditions, which must include, to the extent known, an Identification of
       specific activities or behaviors that are precursors to the offender's offense
       cycle, including, but not limited to, activities or behaviors such as viewing
       or listening to pornography or use of alcohol or controlled substances.

RCW 9.94A.670(3).

       Here, SSOSA evaluations contain information that plainly and unmistakably has

a direct connection to an offender's past, current, and future health care. For example,

the evaluator's findings of an offender's "prior treatment," and "personal medical history"

are a record of the offender's past "care, service, or procedure provided by a health

care provider" to "treat[ ] or maintain a patient's physical or mental condition." RCW

70.02.010(14), (14)(a). The "proposed treatment plan" is an outline of the offender's

needed "care . . . provided by a health care provider . . . to treat[ ] or maintain [the

offender's] physical or mental condition." RCW 9.94A.670(3)(b); RCW 70.02.010(14).

And, the findings of "psychological/physiological/mental assessment[s]," "the

evaluator's diagnostic impressions,""[sjubstance abuse,""[p]sychological/physiological

tests," and "[m]ental health functioning," are undoubtedly used "by a health care

provider" to "diagnose . . . a patient's physical or mental condition." WAC 246-930-320;

RCW 70.02.010(14).
John Does v. Dep't of Corrections, eta!., No. 94203-0
(Wiggins, J., dissenting)


       The court's additional use of this information in sentencing does not disassociate

the information from the offender's health care. Its diagnostic and treatment purposes

remain. Because the SSOSA evaluation includes information directly related to a

patient's health care, it is exempt from disclosure under the PRA. RCW 42.56.360(2).

    B. Forensic examinations may contain health care information

       The majority also concludes that SSOSA evaluations do not contain health care

information because they are "forensic examination[s]" rather than medical

examinations. Majority at 7. Even assuming SSOSA evaluations are forensic

examinations, they still may and do contain health care information. Consequently, they

are exempt from disclosure under the PRA.

       In reaching its conclusion that forensic examinations do not contain health care

information, the majority relies on State v. Suiiivan, 60 Wash. 2d 214, 373 P.2d 474(1962).

Majority at 8. In Suiiivan, this court had to determine whether a doctor who observed

and treated a defendant pursuant to a court order was subject to the doctor-patient

privilege. 60 Wash. 2d at 226. In reaching its conclusion, the court opined that'"when the

examination is made by the physician for the express purpose of publishing the

results,"' otherwise known as a "forensic examination," there is no doctor-patient

privilege, id. at 224 (quoting Strafford v. N. Pac. Ry. Co., 95 Wash. 450, 453, 164 P. 71

(1917)). Relying on this language, the majority concludes that because "SSOSA

evaluations are made for the purpose of publishing the results to the court," SSOSA
John Does v. Dep't of Corrections, eta!., No. 94203-0
(Wiggins, J., dissenting)


evaluations "are not subject to the same privacies and priviieges^^^ as medical

evaluations." Majority at 8.

       Whether SSOSA evaluations are "published" to the court, does not determine

whether they are subject to disclosure under the PRA. Cf. id. When regulating the

disclosure of health care information, the legislature recognized that circumstances

exist where entities other than health care providers use health care information for

purposes other than treatment; however, the legislature made clear that even in those

circumstances, individuals retain a privacy interest in their health care information:

       Persons other than health care providers obtain, use, and disclose health
       record information in many different contexts and for many different
       purposes. It is the public policy of this state that a patient's interest in the
       proper use and disclosure ofthe patient's health care information survives
       even when the information is held by persons other than health care
       providers.

RCW 70.02.005(4)(emphasis added). As a result, we cannot rely on the fact that

SSOSA evaluations are published to the court to determine whether the health care

information is subject to public disclosure under the PRA.

       Instead, we must rely on the definition of health care information to determine

whether SSOSA evaluations contain any information that is protected from disclosure.




^ Whether a doctor-patient privilege exists has no bearing on the relevant inquiry of whether SSOSA
evaluations contain information directly related to a patient's health care. Neither the PRA nor the
UHCiA requires the existence of a doctor-patient privilege to protect health care information from
disclosure. In fact, the statutes do not even require that the health care information be between a
doctor and patient in order for that information to be protected. RCW 70.02.020 ("[A] health care
provider, an individual who assists a health care provider in the delivery of health care, or an agent
and employee of a health care provider may not disclose health care information about a patient to
any other person without the patient's written authorization."). Consequently, the evaluations are
exempt from disclosure under the PRA, even if they do not possess the traditional doctor-patient
privilege of medical examinations.

                                                 8
John Does v. Dep't of Corrections, et a!., No. 94203-0
(Wiggins, J., dissenting)


Any information that is directly related to the diagnosis, treatment, or maintenance of

"a patient's physical or mental condition" qualifies as health care information. RCW

70.02.010(14)(a), (16). As discussed above, SSOSA evaluations contain such

information. Therefore, the health care information in SSOSA evaluations is exempt

from disclosure under the PRA.


    C. Amenability to treatment is a legal determination that necessarily includes
       health care information

       Finally, the majority concludes that SSOSA evaluations do not contain health

care information because an offender's amenability to treatment is a legal

determination rather than a medical determination. Majority at 10. To reach this

conclusion, the majority again ignores the substance of a SSOSA evaluation, which

requires the opinion of a health care provider regarding the defendant's medical

receptiveness to treatment. That information is directly related to an offender's health

care and thus qualifies as health care information.

       Courts are not limited to health care information when deciding whether an

offender is amenable to treatment. See, e.g., RCW 9.94A.670(4)("The court shall give

great weight to the victim's opinion whether the offender should receive a treatment

disposition under this section."). However,"a mental health care professional's opinion

is necessary to determine a defendant's amenability to treatment." Strauss, 119 Wash. 2d

at 421 (emphasis added); see also State v. McNaliie, 123 Wash. 2d 585, 592, 870 P.2d
295(1994)(concluding that "an exceptional sentence cannot be sustained without 'the

opinion of a mental health professional that the defendant would likely not be amenable

to treatment'"(quoting State v. Pryor, 115 Wash. 2d 445, 455, 799 P.2d 244(1990)). Thus,

                                             9
John Does v. Dep't of Corrections, et a!., No. 94203-0
(Wiggins, J., dissenting)


the court's determination of amenabiiity to treatment inevitably contains information

directly related to an offender's health care—the opinions, diagnoses, and

recommendations of a medical professional regarding the offender's treatment.

Consequently, the fact that the court's determination of the offender's amenabiiity to

treatment involves consideration of nonmedical information does not negate the

presence of the health care information that the determination requires.

    Plaintiffs may proceed under pseudonyms

       I also disagree with the majority's conclusion that the trial court erred by allowing

the John Does to proceed in pseudonym for two reasons. First, the trial court

appropriately justified its actions under GR 15. Second, article I, section 10 of the

Washington State Constitution does not appiy and the trial court was not required to

consider the ishikawa^ factors. As a result, the trial court's order permitting the John

Does to proceed in pseudonym was not in error.

   A. The trial courtJustified its order with written findings pursuant to GR 15

       A court may order that a record be sealed when it "makes and enters written

findings that the specific sealing or redaction is justified by identified compelling privacy

or safety concerns that outweigh the public interest in access to the court record." GR

15(c)(2). When identifying compeiling privacy concerns justifying sealing or redaction,

this court has noted that "a plaintiff may proceed under a pseudonym to protect a




^ Seattle Times Co. v. Ishikawa, 97 Wash. 2d 30, 640 P.2d 716 (1982).


                                             10
John Does v. Dep't of Corrections, et a!., No. 94203-0
(Wiggins, J., dissenting)


privacy interest.'"^ N. Am. Council on Adoptable Children v. Dep't of Soc. and Health

Servs., 108 Wash. 2d 433, 440, 739 P.2d 677 (1987).

        Here, the trial court identified multiple privacy and safety concerns in a written

order, which justified the use of pseudonyms:

                22.      Disclosing the requested SSOSA evaluations maintained by
        the DOC [Department of Corrections] would not be in the public interest
        because it would harm victims, discourage sex offenders from seeking
        and receiving SSOSA evaluations, discourage those offenders who do
        receive SSOSA evaluations from being candid with their evaluator, make
        it more difficult for Level I sex offenders to reintegrate, and disclose
        sensitive health care information.
               23. Disclosure of the requested SSOSA evaluations would
        substantially injure public safety by undermining the SSOSA system and
        discouraging reintegration of Level I sex offenders. Individuals who
        receive SSOSA treatment have the lowest recidivism rates for any type of
        crime, including sex offenses.
              24. Disclosure of the requested SSOSA evaluations would
        substantially injure Plaintiffs by reducing their housing and employment
        opportunities and by creating the risk that their evaluations could be
        accessed in a centralized location. Ms. Zink has already posted SSOSA
        evaluations on a public website.
              25. Disclosure of the requested SSOSA evaluations would
        irreparably harm both Plaintiffs and Plaintiffs' victims because such
        disclosure could not be undone.




" Even assuming that the John Does have a lessened privacy Interest because they have been
convicted of criminal offenses, their convictions do not subject them to unauthorized disclosures of
health care information. Of. majority at 14-15. The majority points to no authority to support its
contention that "convicted sex offenders" do not have "a legitimate privacy interest to protect in this
case." id. To the contrary, the legislature has recognized the overriding public interest of the State
in protecting all health care information from unauthorized disclosure: "Health care information is
personal and sensitive information that if improperly used or released may do significant harm to a
patient's interests in privacy, health care, or other Interests": "[i]t is the public policy of this state that
a patient's interest in the proper use and disclosure of the patient's health care information survives
even when the information is held by persons other than health care providers." RCW 70.02.005(1),
(4). The John Does' criminal status does not alter the definition of health care information or its
accompanying protections.

                                                     11
John Does v. Dep't of Corrections, et a!., No. 94203-0
(Wiggins, J., dissenting)


Clerk's Papers at 737-38. The trial court weighed these concerns with the public's

interest in knowing the names of parties: "[l]n my order, I did indicate some findings that

balanced the public interest in knowing their names against the Plaintiffs' interest in

privacy. And so the Court has conducted that balance and the order reflects that."
Report of Proceedings(RP)(Oct. 3, 2014) at 22.

       The majority does not even acknowledge these findings by the trial court,

inexplicably concluding that "the trial court did not justify its actions under GR 15."

Majority at 16. Yet, as stated above, under GR 15, the trial court need only "make[]and

enter[ ] written findings that the specific sealing or redaction is justified by identified

compelling privacy or safety concerns that outweigh the public interest in access to the

court record." GR 15(c)(2). The trial court clearly did so in this case. As a result, it

appropriately justified its actions under GR 15 and did not err in ruling that the John

Does could proceed in pseudonym.

       The concurring opinion contends that Hundtofte v. Encarnacion^ controls the

outcome of this case. Concurrence at 1. I disagree for two reasons. First, there is no

majority opinion in Hundtofte. Then-Chief Justice Madsen concurred in result in the

four-justice lead opinion but on different grounds—that GR 15 does not authorize

changing the caption of a case in the court index by substituting initials for full names.

Hundtofte, 181 Wash. 2d at 16; see In re Pers. Restraint of Francis, 170 Wash. 2d 517, 532

n.7, 242 P.3d 866 (2010) ("When there is no majority opinion, the holding is the

narrowest ground upon which a majority agreed."). As a result, even if we assume that


5181 Wash. 2d 1, 16, 330 P.3d 168 (2014).

                                             12
John Does v. Dep't of Corrections, eta!., No. 94203-0
(Wiggins, J., dissenting)


Hundtofte applies, the concurrence is mistaken that Hundtofte controls the issue before

us.



         The second reason that Hundtofte does not control here is that Hundtofte dealt

with a different issue; whether a trial court could order that court records, including the

court docket, could be changed to remove the names of parties. 181 Wash. 2d at 17

(Madsen, C.J., concurring). In contrast, here no court records must be changed.

Instead, we must determine whether the John Does could use pseudonyms. Given the

differences in the relevant issues, Hundtofte is easily distinguishable and inapposite.

For example, the trial court in Hundtofte failed to follow the requirements of GR 15. Id.

at 18 (Madsen, C.J., concurring). But here, the trial court complied with GR 15. For

these reasons, Hundtofte does not control and this dissent is "not in direct conflict" with

that opinion. Concurrence at 1.

      B. Article I, section 10 does not apply here because experience and logic allow
         the use of pseudonyms when privacy and safety concerns outweigh the public
         interest

         The majority further concludes that the trial court erred by not conducting a

proper Ishikawa analysis. Majority at 17. "Whether an Ishikawa analysis is necessary

depends on whether article I, section 10 applies." State v. S.J.C., 183 Wash. 2d 408, 412,

352 R3d 749(2015). And "[wjhether article I, section 10 applies depends on application

of the experience and logic test." Id. Under the experience prong, we consider'"whether

the place and process have historically been open to the press and general public.'" Id.

at 417(internal quotation marks omitted)(quoting In re Del of Morgan, 180 Wash. 2d 312,

325, 330 R3d 774(2014)). Under the logic prong, we consider '"whether public access


                                            13
John Does v. Dep't of Corrections, et a!., No. 94203-0
(Wiggins, J., dissenting)


plays a significant positive role in the functioning of the particular process in question.'"

Id. at 430 (internal quotation marks omitted)(quoting Morgan, 180 Wash. 2d at 325).

       Here, experience shows that the names of plaintiffs historically have not been

open to the public when privacy and safety concerns outweigh the public interest.® See,

e.g., Jane Doe v. Boeing Co., 121 Wash. 2d 8, 846 P.2d 531 (1993)(employee used a

pseudonym to bring an action against former employer for handicap discrimination):

John Doe v. Grp. Health Coop, of Puget Sound, Inc., 85 Wash. App. 213, 932 P.2d 178

(1997), overruled on other grounds by Reld v. Pierce County, 136 Wn.2d 195,961 P.2d

333 (1998) (using a pseudonym, an employee sued health care provider for the

unauthorized disclosure of health care information). The majority dismisses other cases

where plaintiffs used pseudonyms because it reasons that the parties in those cases

"ha[d] not been convicted of any crime [and] may have a legitimate privacy interest."

Majority at 14. Again, the majority mistakenly relies on its incorrect assumption that as

convicted offenders, the John Does do not and cannot have a legitimate privacy Interest

in the health care information contained in their SSOSA evaluations. As discussed


above, this premise is false. All patients have a legitimate privacy interest in preventing

the unauthorized disclosure of their health care information; that privacy interest is not

contingent on whether a patient is a convicted offender or not. See RCW 70.02.005


® The majority mistakenly frames the issue as whether "the names of people convicted of criminal
offenses, including sex offenders, have historically been open to the public." Majority at 14. The
names of the John Does, as well as their convictions, are already open to the public. The question
here is whether sufficient privacy and safety concerns outweigh the public's interest in knowing the
names of convicted offenders trying to prevent the unauthorized disclosure of their health care
information. See GR 15(c)(2). As discussed above, the trial court concluded that there were
sufficient privacy and safety concerns that outweighed the public interest in this case to justify the
use of pseudonyms.

                                                14
John Does v. Dep't of Corrections, et a!., No. 94203-0
(Wiggins, J., dissenting)


(emphasizing the importance of protecting heaith care information and making no

mention of the criminal status of the patient).

       In addition, logic supports the John Does' use of pseudonyms in this case. When

privacy and safety concerns outweigh the public's interest, ailowing the use of

pseudonyms permits piaintiffs to seek relief while still protecting their privacy and

ensuring safety. See, e.g., State v. Ward, 123 Wash. 2d 488, 494 n.2, 869 P.2d 1062

(1994) ("Appeliant brought this action under a pseudonym, claiming that public

disclosure of his true name would effectively deprive him of the relief sought."); N. Am.

Council on Adaptable Children, 108 Wash. 2d at 440 (stating that "a plaintiff may proceed

under a pseudonym to protect a privacy interest"). The public does not require the John

Does' real names to fulfill its important roie to "scrutinize the sentences given to

offenders" or to "ensure the court is following the sentencing statutes, is not overly

deferential in granting SSOSA sentences, or is denying SSOSA sentences where

warranted." Majority at 15-16.

       In reaching a contrary conclusion, the majority ignores the numerous other

sources of SSOSA-related information that are subject to public disclosure. The trial

court does not limit itself to health care information when evaluating whether an

offender qualifies for a SSOSA sentence:

      [T]he court shall consider whether the offender and the community will
       benefit from use of this alternative, consider whether the alternative is too
       lenient in light of the extent and circumstances of the offense, consider
       whether the offender has victims in addition to the victim of the offense,
       consider whether the offender is amenable to treatment, consider the risk
       the offender would present to the community, to the victim, or to persons
       of similar age and circumstances as the victim, and consider the victim's



                                            15
John Does v. Dep't of Corrections, etai, No. 94203-0
(Wiggins, J., dissenting)


       opinion whether the offender should receive a treatment disposition under
       this section.


RCW 9.94A.670(4). Absent another applicable exemption, the non-health care

information in a SSOSA evaluation used by the court to sentence an offender, like the

risk of the offender to the community or the offender's past similar offenses, is open to

public scrutiny. Actual SSOSA sentences are also available to the public for

examination, as are the court's reasons for imposing a SSOSA, which must be entered

in writing. RCW 9.94A.670(4)(stating that the court must "enter written findings stating

its reasons for imposing the treatment disposition"). The public has several sources of

available information to It; it does not also require the John Does' real names to fulfill

its important role.

       Because both experience and logic allow plaintiffs to use pseudonyms when

privacy and safety concerns outweigh the public's interest, article I, section 10 does not

apply. As a result, the trial court was not required to perform an Ishikawa analysis.'^

                                          CONCLUSION

       SSOSA evaluations contain health care information and that information is

exempt from disclosure under the PRA. RCW 42.56.360(2). In addition, the trial court

did not run afoul of GR 15 or article I, section 10 when it permitted the John Does to

proceed in pseudonym. I would affirm the Court of Appeals. As a result, I respectfully

dissent.



^ Even though it was not required, the trial court indicated that it did consider the Ishikawa factors
when it made its ruling that granted the John Does' request to use pseudonyms. RP (Oct. 3, 2014)
at 22 ("I did consider the Ishikawa and Bone-Club factors. . . I'm sort of by analogy determining that
it's appropriate for the Court to consider the open courts and public access to information cases in
determining the ability to go forward with the John Doe G, H, and J pseudonyms.").

                                                16
John Does v. Dep't of Corrections, eta!., No. 94203-0
(Wiggins, J., dissenting)




                                           17